PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/466,407 
Filing Date: 06 Apr 2019
Appellant(s):  KONINKLIJKE PHILIPS N.V.



__________________
Eric G. Halsne (Registration No. 46,753)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/19/2022.
 




(1) Grounds of Rejection to be Reviewed on Appeal

The ground(s) of rejection set forth in the Office action dated 09/01/2021 from which the appeal is taken have not been modified.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
The claim rejections to claims 1-8 and 16 under 35 U.S.C. 102.
The claim rejections to claims 9-15 under 35 U.S.C. 103.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The following rejections have been withdrawn:
  No rejections have been withdrawn.
  

(2) Response to Argument
Response to the 35 U.S.C. §102 rejection arguments on pages 6-11 of the Appeal Brief
Claim 1 
The Appellant asserts that
“Absent from Chomas is any use or production of a vascular map, or any notion of a treatment plan. What Chomas is describing is a treatment procedure carried out on-the-fly, without any pre-treatment planning. The Examiner mischaracterizes the tracking of a region of interest in successive images by velocity mapping as a vascular map, and does not even suggest that the concept of a treatment plan is present in Chomas. The Examiner refers to the sweeping of acoustic energy through a plane or volume or along different lines or angles in paragraph [0060], which is done by Chomas without reference to any treatment plan or vascular map. Planning of the treatment, or the use of a volume rendered vascular map to plan the treatment, are absent from Chomas… Chomas describes therapeutic treatment which is conducted on-the-fly without a prepared treatment plan.” (Pages 7-8). 

Examiner respectfully disagrees.
Claim 1 is broad in that it does not require any pre-treatment vascular maps, i.e., a vascular map can be created on-the-fly. Because the “pre-treatment planning” with vascular maps created in advance of the treatment is not recited in the claim, Chomas meets the limitations of claim 1. The applicant alleges that “a vascular map” and “a treatment plan” terms mean something special but there is no special definition in the specification and therefore Chomas’ plan of scanning to identify a “possible thrombus” ([0006]), driving “Contrast agents at or adjacent to the possible thrombus” ([0006]), and destroying the contrast agents “with a third ultrasound transmission” ([0006]) is a treatment plan that is formulated as part of the method ([0006]) and then implemented by the “three-dimensional scanning” that is being performed ([0062]) using a processor (“The processor 28 sets parameters of the transmit and/or receive beamformer as a function of the location, guiding the driving and/or destruction transmissions to the desired location or with the desired pattern or direction.” [0036]). Since a thrombus is the stated treatment target, the region of interest referred to in Chomas is necessarily the vasculature and the associated images for directing treatment are therefore vascular maps under a broadest reasonable interpretation. Additionally, Chomas discloses tracking contrast agents using images [0036] and tracking based on “contrast agent information” [0061], which invariably involves creation of vascular maps because contrast agents flow inside blood vessels. Chomas also discloses that tracking is performed using flow velocity: “velocity mapping” [0063]; “maximum velocity” [0067]. Chomas describes in detail how flow direction and flow map for blood vessels are determined using a flow (Doppler) image: “Doppler or flow information for a vessel extends largely in the flow direction. The processor determines the vector for the longest dimension of continuous flow. As another example, a curve is fit to the regions associated with maximum velocity.” [0067]. Because “Doppler or flow information is “for a vessel” as in the cited passage, Chomas teaches a vascular map. Additionally, Chomas teaches scanning the “region of interest associated with the clot… from a downstream location to an upstream location relative to the flow direction.” [0070]. Because the clot is a vascular site, Chomas teaches a vascular map including the region of interest. Further, because the vascular target is tracked through imaging and the procedure is updated based on feedback as from cited [0036], this implies that the treatment plan is based on imaging signals interpreted by detector 18. The image tracking of [0036] clearly encompasses velocity tracking based on [0063].

The Appellants assert that 
“A therapy beam transmit controller responsive to a treatment plan, as recited in Claim 1, is also absent from Chomas” (Pages 7-8). 

Examiner respectfully disagrees.
Chomas teaches therapy beam transmit controller (28) responsive to a treatment plan (“The processor 28 sets parameters of the transmit and/or receive beamformer as a function of the location, guiding the driving and/or destruction transmissions to the desired location or with the desired pattern or direction” [0036], where the desired pattern of treatment is a treatment plan and the treatment plan is updated based on tracking feedback).

The Appellants assert that 
“The Examiner latches onto the words “velocity mapping” in this discussion as evidence of a vascular map in Chomas. It is not. The different alternatives for region of interest tracking mentioned by Chomas in paragraph [0063] are all techniques for following low velocity tissue movement, not analyzing blood flow, which is done at a separate, higher band of Doppler frequencies and velocities than tissue tracking. As Claim 1 states, the recited vascular map comprises a volume rendering of flow signals. The tracking technique that the Examiner tries to characterize as a vascular map of flow signals is not that, and would not suggest such to one skilled in the art. Its purpose, following any change of the position of the region of interest in the image, is also entirely different from a vascular map or its use as described in Claim 1.” (Page 7).

Examiner respectfully disagrees.
While Appellant has not cited specific evidence from the reference to support this position that only tissue movement is tracked in Chomas, the claim does not recite “blood flow”, and only recites  “flow signals”, and therefore, the claim language encompasses any flow including that from a tissue movement or blood flow. Neither Doppler nor Doppler frequencies or frequency bands are recited in the claim. Moreover, Chomas uses color flow Doppler: “color-flow (e.g., Doppler) imaging" (Chomas: [0032]), “color-flow pulses” (Chomas: [0034]); “Flow characteristics, such as color Doppler signals” (Chomas: [0050]), which is the same technique as that used by the Appellant according to [0032] of the specification: “In a preferred implementation of the present invention, the Doppler processing used is color flow Doppler”. Moreover, Chomas describes in detail how flow direction and flow map for blood vessels are determined using a flow (Doppler) image: “Doppler or flow information for a vessel extends largely in the flow direction. The processor determines the vector for the longest dimension of continuous flow. As another example, a curve is fit to the regions associated with maximum velocity.” [0067]; “detection of flow changes to a vessel or microchannel within a thrombosed vessel indicate efficacy." [0071]. Because “Doppler or flow information is “for a vessel”, Chomas teaches a vascular map comprising vessels rather than merely some low velocity tissue movement. Additionally, Chomas teaches scanning the “region of interest associated with the clot… from a downstream location to an upstream location relative to the flow direction.” [0070]. Because the clot is a vascular site, Chomas teaches a vascular map including the region of interest; the vascular map comprising a volume rendering of flow signals acquired at the therapeutic site, with the therapeutic site  being the “location of the sonothrombolysis” [0064] ("the imaging … volume" [0014]; “pulses are transmitted along different scan lines or at different angles. The acoustic energy is swept through a … volume.” [0060]. "The region is tracked in … three dimensions." [0062]. "The location of the sonothrombolysis is adapted as a function of the tracking." [0064]). Chomas teaches tracking the treatment region with ultrasound “based on tissue and/or contrast agent information.” ([0061]), the tracking being performed using “velocity mapping” [0063]. Therefore, the contrast agent information is being used by Chomas instead of or in addition to the tissue tracking. Because contrast agents propagate inside blood vessels, the “velocity mapping” as disclosed by Chomas involves mapping the flow of contrast agents and therefore amounts to vascular mapping. What’s more, according to [0029] of the specification, the Appellant uses a microbubble contrast agent tracking technique: “When the site of the treatment such as a thrombus 144 is being imaged in the volume 102, a microbubble contrast agent is introduced into the patient's bloodstream. In a short time the microbubbles in the bloodstream will flow to the vasculature of the treatment site and appear in the 3D image.” This technique is similar to that of Chomas: “cycles a bubble incurs throughout the imaging …volume." [0014]; “the thrombus is imaged in act 30 after injecting contrast agents in act 32, during the injection of act 32, at a same time as the imaging of contrast agents 34, at other times, or combinations thereof. The imaging acts 30 and 34 may be ongoing" [0037], Fig. 2; “the contrast agent imaging transmissions of act 34...contrast agent microbubbles adjacent to clot material” [0048]; “detection of flow changes to a vessel or microchannel within a thrombosed vessel indicate efficacy." [0071].

Claims 2-4 and 6-8
The Appellants assert that 
“Since Chomas is devoid of any mention or notion of a treatment plan, it is respectfully submitted that these claims are additionally patentable over Chomas by reason of these further recitations. Claim 5 recites that the pause between successive transmissions is determined in consideration of flow velocity identified by the vascular map. As previously mentioned, there is no vascular map in Chomas. Moreover, there is no determination of therapy transmit timing determined in consideration of flow velocity, or suggestion of such, in Chomas. It is respectfully submitted that Claim 5 is patentable over Chomas for these further reasons.” (Page 9).

Examiner respectfully disagrees and notes that, as claim 1 is not patentable over the cited art, claims 2-4 and 6-8 are not patentable for the same reasons as stated above with respect to claim 1 and also because they are rejected in view of additional teachings by Chomas. While Chomas does not directly refer to a “treatment plan” the thrombus (i.e., treatment target) is tracked with vascular maps (e.g., Doppler flow images) and this tracking information is used to adapt the sonothrombolysis (i.e., treatment) course based on feedback, as in cited [0036]. Chomas further teaches that the length of the pause between successive transmission intervals is determined in consideration of a flow velocity identified by the vascular map (“the therapy is adaptively activated in response to a trigger event, such as perfusion of contrast agent. Perfusion of contrast agents within the treatment area, such as the region of interest, is identified by the processor. Flow characteristics, such as color Doppler signals or spectral values may indicate sufficient perfusion at a gate location or region." [0050]. "The processor triggers the therapy pulses in response to sufficient perfusion." [0051]. "The triggering of act 36 may be repetitive. For example, sufficient perfusion is subsequently identified again. In response, the therapy pulses are again triggered." [0052], Fig. 2). Therefore, Chomas teaches determining the length of the pause using a “sufficient perfusion" criterium [0051] from the “color Doppler signals” [0050]. A person of ordinary skill in the art would understand that the “color Doppler signals” contain flow velocity data with colors showing the speed and direction of blood flow in real time. Chomas also discloses the contrast agent-based tracking being performed using the “velocity mapping” [0063]. Therefore, Chomas uses a flow velocity as detected by the “color Doppler signals” [0050], which is mapped in the “region of interest” [0050], to determine the length of the pause between successive transmission intervals.


Claim 9
The Appellants assert that 
 “like Chomas, a volume rendered vascular map and a treatment plan formulated in consideration of flow signals of a volume rendered vascular map are wholly absent from Mast. Also absent is any mention of a therapy beam transmit controller responsive to a treatment plan. For these reasons it 1s respectfully submitted that Claim 9, as well as Claim 1 and its dependent claims, are patentable over the combination of Chomas and Mast. (Pages 9-10). 

Examiner respectfully disagrees and notes that, as claim 1 is not patentable over the cited art, claim 9 is not patentable for the same reasons as stated above with respect to claim 1 and also because the claim is rejected in view of additional teachings by Mast. Appellant has not argued the specific citations from Mast or reason for incorporating them into Chomas as presented in the Final Rejection dated 09/01/2021. 

Claims 10-15
The Appellants assert that 
“Absent from Swan and Chomas is any suggestion of a treatment plan formulated in consideration of the flow signals of a vascular map. Thus, it is respectfully submitted that Claim 1 is patentable over the combination of Chomas and Swan, as are its dependent Claims 10-15. Claims 11-15 recite further details of the operation of a treatment program which are absent from both Chomas and Swan. Swan, like Chomas, lacks any concept of a treatment program. For these reasons it is respectfully submitted that Claims 10-15 are patentable over the combination of Chomas and Swan…Based on the law and the facts, it is respectfully submitted that Claims 1-8 and 16 are not anticipated by Chomas et al., that Claim 9 is patentable over the combination of Chomas et al. in view of Mast et al., and that Claims 10-15 are patentable over the combination of Chomas et al. in view of Swan et al.” (Pages 10-11). 

Examiner respectfully disagrees and notes that, as claim 1 is not patentable over the cited art, claims 10-15 are not patentable for the same reasons as stated above with respect to claim 1 and also because they are rejected in view of additional teachings by Chomas and Swan as stated in the Final Rejection dated 09/01/2021. Appellant has not argued the specific citations from Swan or reason for incorporating them into Chomas as presented therein.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AB/ 
Examiner, Art Unit 3793 

Conferees:
/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793                                                                                                                                                                                                        
/DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellants had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.